514 F.3d 1184 (2008)
UNITED STATES of America, Plaintiff-Appellee,
v.
COASTAL UTILITIES, INC., Defendant-Appellant.
No. 07-12484.
United States Court of Appeals, Eleventh Circuit.
January 23, 2008.
Philip C. Cook, Timothy L. Fallaw, Alston & Bird, LLP, Atlanta, GA, for Defendant-Appellant.
Francesca U. Tamami, Steven W. Parks, Richard Farber, U.S. Dept. of Justice, Tax Div., Washington, DC, for U.S.
Before HULL and PRYOR, Circuit Judges, and MOORE,[*] District Judge.
PER CURIAM:
After review and oral argument, the Court affirms the district court's grant of Plaintiff-Appellee United States of America's motion for summary judgment and its denial of Defendant-Appellant Coastal Utilities, Inc.'s motion for summary judgment for the reasons outlined in the district court's thorough and well-reasoned order, published at United States v. Coastal Utilities, Inc., 483 F.Supp.2d 1232 (S.D.Ga.2007). The district court concluded that the federal universal service support payments and Georgia Universal Access Fund payments that Coastal Utilities received in 1998 were income rather that "contribution[s]" to the capital of the taxpayer under section 118(a) of the Internal Revenue Code. 26 U.S.C. § 118(a). The Court agrees with the district court's analysis of the facts and applicable law and thus adopts in full the district court's order, 483 F.Supp.2d 1232-51, as the published opinion of this Court in this case.
AFFIRMED.
NOTES
[*]  Honorable K. Michael Moore, U.S. District Judge for the Southern District of Florida, sitting by designation.